IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JAMES D. SCHNELLER,                          : No. 455 MAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
ELIZABETH CAVANAUGH-KERR AND                 :
MARJORIE ZITOMER,                            :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Allowance of

Appeal, Application for Relief of Writ of Mandamus to the Trial Court, and Application for

Relief of Peremptory Mandamus are DENIED.